         Case 2:20-mj-00028-KJN Document 8 Filed 02/18/20 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

                                    OFFICE OF THE CLERK
                                         501 "I" Street
                                     Sacramento, CA 95814


February 18, 2020


Southern District of Ohio
200 W. Second Street
Room 712
Dayton, Ohio 45402


RE:              USA vs. IEVGEN KARIAKA
USDC No.:        2:20−MJ−00028−KJN

Dear Clerk,

Pursuant to the order transferring the above captioned case to your court, dated February 14, 2020 ,
transmitted herewith are the following documents:

                        Electronic Documents: 1 to 7

Documents maintained electronically by the district court are accessible through PACER for the
Eastern District of California at https://ecf.caed.uscourts.gov.

Please acknowledge receipt on the extra copy of this letter and return to the Clerk's Office.

                                  Thank you,

                                    /s/ A. Coll
                                  Deputy Clerk




DATE RECEIVED:


RECEIVED BY:
                                                   (Print Name)


NEW CASE NUMBER:
